Citation Nr: 1036212	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-18 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.  Entitlement to service connection for left leg thrombosis, 
claimed as secondary to varicose veins.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 
1954.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO.

In June 2009, the Board denied the claims for service connection 
for varicose veins and left leg thrombosis.  The Veteran appealed 
this denial to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2010, the Court issued an order 
granting a March 2010 Joint Motion for Partial Remand to the 
Board.  The appeal was returned to the Board for action 
consistent with the motion and Court order.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

Pursuant to the March 2010 Joint Motion for Partial Remand and 
Court Order, the VA examination upon which the Board relied in 
the June 2009 decision was inadequate.  Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  Therefore, remand is required for a 
new VA examination-one "addressing whether Appellant's varicose 
veins were aggravated by service" and, if yes, whether left leg 
thrombosis is secondary to varicose veins.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA 
examination by a vascular specialist.  The 
examiner should indicate whether varicose 
veins, preexisting service entry, were 
aggravated in service after review of the 
claims folder to include service treatment 
records, post service medical records, and 
the Veteran's statements.  Specifically, the 
examiner should state whether varicose veins 
underwent an increase in disability during 
service.  The claims folder must be available 
for review.  The examiner must address the 
private medical statements of Dr. Robert 
Glaser.  A complete rationale must be 
provided to support the examiner's opinions 
and conclusions.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and his attorney, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


